Cole, J.
One of the terms of the contract, as shown by the exjwess language of the ticket itself, was, that it would expire February 1, 1873, and that the plaintiff should not have the right to use it in payment of fare thereafter. The petition fails to show any reason, either in law or morals, why the plaintiff is not and should not be bound by his contract. He is bound, and therefore could not properly use the ticket in payment of his fare.
The fact that he had improperly used the ticket twenty times could work no estoppel upon the defendant, because the ticket itself was express notice to plaintiff and the conductors that the latter had no right to accept the ticket in payment of fare, after its expiration, and that it was his duty to pay fare, and their duty to take up the ticket and collect the fare. His wrongful conduct twenty times could not make his twenty-first effort rightful. The essential elements of estoppel, as against defendant, are all wanting.
The plaintiff simply paid his fare for the distance he rode; he claimed to ride upon his ticket, and this was denied him, and of this he complains. It was properly denied him, and he has no right to complain.
AFFIRMED.